Citation Nr: 1537698	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for sleep apnea.

2. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for diabetes mellitus, to include as due to toxic herbicide exposure.  

4. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for myasthenia gravis, to include as secondary to diabetes mellitus.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1976.  

This matter is on appeal from rating decisions in April 2006 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1. In an August 2000 rating decision, the claim of entitlement to service connection for a right knee disorder was denied on the basis that it was not shown in service and is not related to service.  

2. In an April 2006 rating decision, the claim of entitlement to service connection for sleep apnea was denied on the basis that it was not shown in service and is not related to service, and an application to reopen a previously denied claim of entitlement to service connection for a right knee disorder was denied as new and material evidence had not been submitted; this rating decision became final one year later.  

3. The evidence added to the record since the April 2006 rating decision became final does not relate to an unestablished fact that is necessary to substantiate the claims for service connection for a right knee disorder or sleep apnea. 

4. Diabetes mellitus is not related to active duty service nor can it be presumed related to toxic herbicide exposure.

5. Peripheral neuropathy and myasthenia gravis are not related to active duty service or to a service-connected disability.


CONCLUSIONS OF LAW

1. The April 2006 rating decision that denied the Veteran's claims for entitlement to service connection for a right knee disorder and sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. As the evidence received subsequent to the April 2006 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2015).
3. As the evidence received subsequent to the April 2006 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2015).

4. The criteria for entitlement to service connection for diabetes mellitus, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5. The criteria for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6. The criteria for entitlement to service connection for myasthenia gravis, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.  App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  He has also been provided with notice on what evidence and information is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records, and also made an adequate effort to obtain records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted his own statements in support of his claims.  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in April 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his presence in the Republic of Vietnam and the precise nature of the symptoms he currently experiences.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2009, the Veteran submitted a claim seeking service connection for sleep apnea and a right knee disorder.  A claim for a right knee disorder was previously denied by the RO in August 2000 on the basis that, although there was treatment for a right knee disorder in service, it was not a chronic injury and his current disorder was unrelated to his in-service complaints.  In December 2005, he sought to reopen his claim for a right knee disorder, and also submitted a new claim seeking service connection for sleep apnea.  In an April 2006 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's right knee claim, and also denied his sleep apnea claim on the basis that it was not shown in service or to be related to service. 

Although he submitted a notice of disagreement to other issues addressed in the April 2006 decision in May 2006, he did not disagree with the denial of his sleep apnea and right knee disorder claims, nor did he submit any new and material evidence within a year of receiving the April 2006 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, the April 2006 rating decision represents the last final denial of these claims.  

After a review of the evidence submitted since the April 2006 rating decision became final, the Board determines that there is no basis to reopen either claim.  
Specifically, prior to April 2006, the evidence of record included the Veteran's service treatment and personnel records.  The evidence also included private treatment records from 1985 to 1986, which detailed the progress of a right knee arthroscopy, and VA examinations from April 2000 and January 2001 which specifically addressed these issues.  

The evidence submitted since the April 2006 decision became final includes additional VA treatment records and some new statements regarding his diabetes mellitus claim.  However, much of this evidence was before the VA at the time of the April 2006 rating decision.  Specifically, most of the VA treatment records added to the file since April 2006 are actually from 2005 or earlier, and the records that are more recent relate only to other claims on appeal.  Similarly, while service treatment and personnel records were added since April 2006, these records are merely copies of what was previously reviewed.  Finally, while the RO attempted to obtain records from the SSA, it received a response in May 2010 that such records were unavailable.  

Overall, while there have been a number of documents added to the Veteran's file since claims for a right knee disorder and sleep apnea were previously denied in April 2006, these records are mostly repetitive of what was previously reviewed.  As for the few documents that are "new," in that they were not reviewed prior to April 2006, these documents relate to other claims on appeal, and are not "material" to the issues of entitlement to service connection for a right knee disorder or sleep apnea.  

With respect to the Veteran's statements about these disorders, the Board finds that the assertions that his sleep apnea and right knee disorder are due to his active duty service are also effectively duplicative of the statements already included in the claims file and considered in the prior final decisions.  As such, the remaining statements (to include those that were made at his hearing before the Board in February 2015, are not new, but instead are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.  

Therefore, as evidence that is both "new" and "material" has not been submitted, there is no basis to reopen the previously denied claims.  

Service Connection

The Veteran has claimed entitlement to service connection for diabetes mellitus, which he asserts is due to exposure to toxic herbicides while physically present in the Republic of Vietnam.  Although he acknowledges that he was never stationed there, he stated at his hearing before the Board in April 2015 that he flew from duty on board USS RANGER (CV-61) to Vietnam in early 1970 in order to obtain transport to the continental United States.  He has also claimed entitlement to service connection for peripheral neuropathy and myasthenia gravis, both of which he asserts are related to his diabetes mellitus.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include diabetes mellitus, myasthenia gravis and peripheral neuropathy are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

As it is the Veteran's primary argument that his diabetes mellitus is attributable to toxic herbicide exposure, the Board addresses this aspect of the claim first.  VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, ischemic heart disease, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and, as potentially relevant here, Type 2 diabetes mellitus.  38 C.F.R. § 3.309(e).

After a review of all the evidence of record, the Board finds there is insufficient evidence in order to establish that the Veteran was ever personally present in the Republic of Vietnam.  Specifically, the Veteran's DD-214 covering the period from 1967 to 1972 reflects that he received the Meritorious Unit Commendation, Vietnam Service Medal and Vietnam Campaign Medal during this period.  However, these awards alone are insufficient to establish physical presence in the Republic of Vietnam.  Moreover, while a notation from December 1969 specified that the Veteran's Vietnam Campaign Medal was for service from November 1969 to January 1970, this record specifies that the award was for service "outside the geographical limits of the Republic of Vietnam."  Thus, while these records indicate service in the general area of the Republic of Vietnam, none of them establish physical presence in the country itself.  

Moreover, while the Veteran has stated that he was in the Republic of Vietnam for a short period of time, and has also presented a statement from a former Naval Officer alluding to this fact, neither is sufficiently persuasive to recognize actual presence in Vietnam without some other form of tangible proof to corroborate his recollections.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the Veteran was located at any given time).  

Therefore, even though the Veteran has provided rather specific recollections of being in Vietnam, such unsupported statements are insufficient by themselves to meet the evidentiary threshold for the Board to acknowledge presence in the Republic of Vietnam.  As such, service connection for diabetes mellitus is not warranted on a presumptive basis.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for diabetes mellitus, peripheral neuropathy or myasthenia gravis with proof of actual direct causation as due to active duty service.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, service connection is not warranted for any of these disorders on this basis.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to any of these disorders.  Significantly, the Veteran's separation physical examination in September 1976 fails to document any complaints of or observed symptoms related to diabetes mellitus, peripheral neuropathy or myasthenia gravis.  While the service treatment records do indicate treatment for pneumonia in July 1958 and again in November 1975, the Board does not consider these respiratory ailments as an in-service indicator of sleep apnea, nor has the Veteran asserted that the two are related.  

Next, the post-service evidence does not reflect symptoms related to diabetes mellitus, peripheral neuropathy or myasthenia gravis for many years after the Veteran left active duty service.  Specifically the first indication of any of these disorders was not until diabetes mellitus was identified in July 2006.  However, the Board emphasizes that this first indication of any of these disorders is approximately 20 years after he left active duty, and well beyond the one year chronic disease presumptive period.  As such, there is no basis for service connection as a chronic disorder as diabetes mellitus, peripheral neuropathy or myasthenia gravis was not identified within a year of him leaving service.  Moreover, continuity is not established based on the clinical evidence of record, nor has the Veteran asserted that continuous symptoms have been present.    

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty.  Specifically, none of the evidence of record relates diabetes mellitus, peripheral neuropathy or myasthenia gravis to active duty, nor has any treating physician asserted such a relationship.

Finally, although the Veteran has asserted that his peripheral neuropathy and myasthenia gravis may be related to his diabetes mellitus, the Board has determined that service connection is not warranted for diabetes mellitus.  As such, there is no basis for service connection for any disorder as secondary to this disorder.

In considering this claim, the Board has also considered the statements made by the Veteran regarding his claimed disorders.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of diabetes mellitus, peripheral neuropathy or myasthenia gravis.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

						(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having not been submitted, the application to reopen a previously denied claim of entitlement to service connection for sleep apnea is denied.

New and material evidence having not been submitted, the application to reopen a previously denied claim of entitlement to service connection for a right knee disorder is denied.

Service connection for diabetes mellitus, to include as due to toxic herbicide exposure, is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus, is denied.

Service connection for myasthenia gravis, to include as secondary to diabetes mellitus, is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


